 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY SHAW,                                       No. 1:18-cv-01376-LJO-BAM
12                       Plaintiff,                     ORDER GRANTING PLAINITFF’S
                                                        APPLICATION TO PROCEED WITHOUT
13           v.                                         PREPAYMENT OF FEES OR COSTS
14    FRESNO COUNTY JAIL, et al.,                       (Doc. Nos. 3, 5)
15                       Defendants.
16

17          Plaintiff Billy Shaw is proceeding pro se and has requested leave to proceed in forma

18   pauperis pursuant to Title 28 of the United States Code section 1915(a). Plaintiff has made the

19   showing required by section 1915(a), and accordingly, the request to proceed in forma pauperis

20   will be granted. 28 U.S.C. § 1915(a).

21          Plaintiff is advised that the Court is required to screen complaints of pro se litigants

22   proceeding in forma pauperis pursuant to Title 28 of the United States Code section 1915(e)(2).

23   The Court must dismiss a complaint or portion thereof if the action is legally “frivolous or

24   malicious,” fails to state a claim upon which relief may be granted, or seeks monetary relief against

25   a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

26          As a result, no summons will issue at this time. The Court will direct the United States

27   Marshal to serve Plaintiff’s complaint only after the Court has screened the complaint and

28   determined that it contains cognizable claims for relief against the named defendant. The Court
                                                       1
 1   will screen Plaintiff’s complaint in due course.

 2
     IT IS SO ORDERED.
 3

 4      Dated:     January 15, 2019                         /s/ Barbara   A. McAuliffe   _
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
